COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 PATRICIA GERARDS,                                §
                                                                No. 08-12-00126-CV
                              Appellant,          §
                                                                   Appeal from the
 v.                                               §
                                                                 383rd District Court
 DIETER GERARDS,                                  §
                                                              of El Paso County, Texas
                              Appellee.           §
                                                                 (TC#2011CM5594)
                                                  §


                                 MEMORANDUM OPINION

         This case is before the Court on our own motion to determine whether it should be

dismissed for want of prosecution. We dismiss.

         On October 24, 2012, without an order, this Court denied Appellant’s fourth motion for

extension to file a brief. No brief has been filed by Appellant. The Clerk of this Court notified

the parties, pursuant to Rule 38.3 of the Texas Rules of Appellate Procedure, that the Court would

dismiss the appeal for want of prosecution unless any party could show grounds for continuing the

appeal within ten (10) days of the date of the letter. No response was received by either party to

this letter.

         Pursuant to TEX.R.APP.P. 38.8(a)(1), we dismiss this case for want of prosecution.


November 28, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.